

 S1348 ENR: Congressional Award Program Reauthorization Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteenS. 1348IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the Congressional Award
		  Act.1.Short
			 titleThis Act may be cited as
			 the Congressional Award Program Reauthorization Act of
			 2013.2.TerminationSection 108 of the Congressional Award Act
			 (2 U.S.C. 808) is amended by striking October 1, 2013 and
			 inserting October 1, 2018.3.Effective
		dateThis Act shall take
		effect as of October 1, 2013.Speaker of the House of RepresentativesVice President of the United States and President of the Senate